DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 11/19/2019 are accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-12, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2019/0295158 to Wu.
claims 1 and 18, Wu discloses a method comprising: 
establishing, using a plurality of electronic transactions of a user, a geo-temporal trajectory of the user (paragraphs 42 and 45-46, the user stops at establishment 202 (a gas station) in order to get gas, which creates a transaction record (i.e., for the purchase of the gas). the user goes to a job site for the day (Establishment 210) where the user buys lunch from a local vendor, thereby creating another transaction record. the user then travels to establishment 216, which is a restaurant, where the user eats dinner and creates another transaction record); 
forming a first data structure by sub-dividing the geo-temporal trajectory into a plurality of segments comprising a plurality of subsets of the plurality of electronic transactions along the geo-temporal trajectory, wherein sub-dividing is performed with respect to a selected feature (paragraphs 20, 23, 43, and 45, Radius 240A may define the threshold distance within which establishments are considered for matching to transactions, as described above. The mileage tracking application on the user's mobile device may log a second trip for the user with a starting point at satellite position 250 (e.g., including a set of position coordinates and a timestamp) and a stopping point at satellite position 260. For example, if a user conducts a transaction (e.g., pays for lunch) during the weekend, it's more likely that the corresponding transaction is personal and not business related. For example, in some embodiments, application 120 may be software that categorizes the user's expenses and provides the user with a report of the user's (e.g., business and personal) expenditures.  Examiner notes that a position coordinate with a radius and a timestamp can be considered as “a selected feature”); 
120 to categorize certain transactions as business transactions and other transactions as personal transactions based on the transaction times (and other factors) and provide separate reports (e.g., a business income/expense report and a personal expense report) to the user In embodiments where application 120 determines the user's tax liability, the type or category of a transaction may affect its treatment with respect to the user's tax liability. Thus, in order to predict the user's tax liability more accurately, it is best if the transactions are classified or labeled correctly. After determining a transaction type for the transaction, API service 108 may send the transaction record and the transaction type to classification module 116. Thereafter, classification module 116 may decompose the transaction record into a set of features (i.e., “featurize” the transaction), including a feature that indicates the transaction type); 
applying, as input, the second data structure to a machine learning classifier (paragraph 28, Using the features generated by classification module 116 as input, machine-learning model 118A then predicts a classification for the transaction from a set of possible classifications (e.g., business, personal, etc.)); 
receiving, from the machine learning classifier, an assignment of a plurality of disambiguated labels to the plurality of electronic transactions (paragraph 28, transactions can be assigned to either business or personal classification); and 
526 includes transaction information, metadata, and classifications (with correctness verified by users or through accuracy and reliability indicators) from previous transactions).  
With regard to claims 2 and 20, Wu discloses training the machine learning classifier using a training dataset which includes a plurality of pre-labeled prior electronic transactions (paragraph 33).  
With regard to claim 3, Wu discloses receiving, from the user, prior labels for prior electronic transactions; and associating the prior labels to the prior electronic transactions to form the pre-labeled prior electronic transactions (paragraph 28 and 33).  
With regard to claim 4, Wu discloses each of the plurality of electronic transactions comprises a corresponding data structure, each corresponding data structure comprises a plurality of data entries including a corresponding time of a corresponding transaction and a corresponding location of the corresponding transaction, and each corresponding labeled dataset occurs within a particular segment of the plurality of segments (Fig. 4a-4b, paragraph 67-68 and 70, FIG. 4A illustrates a table 400 including different types of similarity metrics that may be used for associating a business record with a transaction record 402.  for each business name, the table further includes a timestamp associated with a user position. In another example, a distance similarity score may be calculated for each business record based on how 
With regard to claims 5, 17, and 19, Wu discloses at least one of the plurality of electronic transactions is ambiguous, ambiguous comprises the at least one the plurality of electronic transactions having multiple, mutually exclusive labels applicable to the at least one of the plurality of electronic transactions, and storing/labeling disambiguates the at least one of the plurality of electronic transactions (paragraph 28 and 33, personal and business are mutually exclusive category/label).  
With regard to claim 6, Wu discloses the selected feature is selected from the group consisting of: time, space, and a combination of time and space (paragraphs 20, 23, 43, and 45, Examiner notes that a position coordinate with a radius and a timestamp can be considered as “a selected feature”).  
With regard to claim 9, Wu discloses receiving a new transaction; determining in which segment of the plurality of segments the new transaction belongs; 43PATENT APPLICATIONATTORNEY DOCKET NO.: 37202/809001; 1811480USinputting the new transaction and a segment identifier for the new segment into the machine learning classifier; and receiving, as output of the machine learning classifier, a new label for the new transaction (paragraphs 20, 26 and 28,  number of parameters may be used as input into the predictive model including a transaction amount or description. Examiner notes that any incoming unclassified transaction can be considered as a new transaction record, which can be loaded to the machine learning model to predict a classification).  
claim 10, Wu discloses sub-dividing the geo-temporal trajectory comprises: defining a radius in space in which all transactions that take place within the radius are deemed to be within a single segment (paragraphs 43 and 45).  
With regard to claim 11, Wu discloses sub-dividing the geo-temporal trajectory further comprises: defining a density of transactions within the radius; and responsive to the density of transactions exceeding a threshold value, adjusting the radius (paragraphs 43-44, Accordingly, the threshold distance, as depicted for example in FIG. 2 by radius 240A, may need to be adjusted for performance. if the user is in a dense region (e.g., an urban environment), the threshold distance for consideration may be decreased from a default threshold in order to avoid capturing too many establishments).  
With regard to claim 12, Wu discloses a system comprising: 
a data repository storing: a plurality of electronic transactions of a user, a training dataset comprising pre-labeled prior electronic transactions, a geo-temporal trajectory of the user, a first data structure comprising the geo-temporal trajectory divided into a plurality of segments comprising a plurality of subsets of the plurality of electronic transactions along the geo-temporal trajectory, wherein the geo-temporal trajectory is divided with respect to a selected feature (paragraphs 20, 23, 42, 43, and 45-47), 
a second data structure comprising a labeled dataset of transactions within the plurality of transactions, the labeled dataset being for a subset of the plurality of segments, and44PATENT APPLICATION ATTORNEY DOCKET NO.: 37202/809001; 1811480USa plurality of disambiguated labels assigned to the plurality of electronic transactions (paragraphs 23-24 and 28); 

a financial management application (FMA) programmed to: manage finances of a user, and apply the plurality of disambiguated labels to the plurality of electronic transactions to generate a third data structure (paragraph 30, For example, application 120 may update an aggregate amount associated with the user based on the classification (e.g., by adding the amount of the transaction to an aggregate amount). For example, the aggregate amount may be the sum of all deductible business expenses for the user in the current calendar year. Thus, if the transaction is a payment of gas for business operations, application 120 adds the amount of gas payment to the aggregate amount of deductible expenses).  
With regard to claim 15, Wu discloses the first data structure comprises, for each electronic transaction in a particular segment, a user identifier, a segment identifier, a time, a position, and a number of transactions within a segment (paragraphs 20 and 45-47, A number of parameters may be used as input into the predictive model including a transaction amount or description. The user trips or locations may be received from a mileage tracking application and may all have timestamps. Examiner notes that the lunch transaction in the job site can includes timestamp, the user who made the transaction, the local shop, the amount of the transaction and a position coordinate. Examine notes that I’s obvious multiple transaction records can be collected. Examiner notes that all transactions prior classifications can be considered as the first data structure).  
With regard to claim 16, Wu discloses the second data structure comprises, for each electronic transaction in a particular segment, a user identifier, a transaction identifier, a segment identifier, a merchant identifier, an amount of the electronic .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U U.S. Patent Application Publication No. 2019/0295158 to Wu, in view of Karen Patent Application Publication No. KR 101914620 to Kim.
With regard to claims 7-8 and 13-14, Wu substantially discloses the claimed invention, however, Wu does not disclose the machine learning classifier comprises a deep learning classifier; and the machine learning classifier comprises a recurrent neural network. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Wu to include, the machine learning classifier comprises a deep learning classifier; and the machine learning classifier comprises a recurrent neural network, as taught in Kim, in order to classify and pattern various transactions by applying the machine learning model (Kim, page 4, lines 3-4 and 12-15).

Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687